            Case 2:19-cv-00426-SAB                   ECF No. 36          filed 06/17/20    PageID.324 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                     TRAVIS PENDELL,                                                                           Jun 17, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-00426-SAB
   SPOKANE COUNTY, WASHINGTON, LARRY H.                              )
        HASKELL and JOHN F. DRISCOLL,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ FRCP 12(c) Motion to Dismiss, ECF No. 27, is GRANTED. All claims against Defendants are dismissed.
’
              Judgment entered in favor of Defendants.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Stanley A. Bastian                                             on Defendants’ FRCP 12(c) Motion
      to Dismiss.


Date: June 17, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                             Angela Noel
